                 Case 1:08-cv-01034-AT Document 671 Filed 11/29/18 Page 1 of 2




                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                               DAVID COOPER
Corporation Counsel                           100 CHURCH STREET                                            Senior Counsel
                                              NEW YORK, NY 10007                                   phone: (212) 356-2579
                                                                                                      fax: (212) 356-3509
                                                                                             email: dcooper@law.nyc.gov


                                                                   November 29, 2018

       VIA ECF
       The Honorable Analisa Torres
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007


                      Re:    David Floyd, et al. v. City of New York, 08 Civ. 1034 (AT);
                             Kelton Davis, et al. v. City of New York, et al., 10 Civ. 669 (AT);
                             Jaenean Ligon, et al. v. City of New York, et al., 12 Civ. 2274 (AT)

       Your Honor:

                      I am a Senior Counsel in the Office of Zachary W. Carter, Corporation Counsel of
       the City of New York, and the attorney assigned to the above-referenced matter on behalf of
       defendant City of New York (“City”), writing on behalf of the New York City Law Department
       (“Law Department”) and the New York City Police Department (“NYPD”). The City
       respectfully requests that the Court grant leave for the Law Department and the NYPD to file a
       response to plaintiffs’ November 21, 2018 Objection to the Monitor’s pilot program proposal by
       December 5, 2018. Plaintiffs’ counsel consent to the City’s request for this response deadline.

                      Thank you for your time and consideration.


                                                                   Respectfully submitted,



                                                                   /s/

                                                                   DAVID COOPER
                                                                   Senior Counsel
                                                                   Special Federal Litigation Division
        Case 1:08-cv-01034-AT Document 671 Filed 11/29/18 Page 2 of 2



cc:   VIA ECF
      All Parties on Record
